DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 62-79, 85-86 and species of a copolymer comprising alkyl acrylate, vinylbenzene or substituted vinylbenzenes, first group of monomers, a heat stabilizer and PVC homopolymer in the reply filed on 11/23/2021 is acknowledged.  
Claims 67-68, 74-77, 80-84, 86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
Claim Objections
Claim 62 objected to because of the following informalities: abbreviations such as CPVC, PLA etc. are suggested to be replaced with full names.  Appropriate correction is required.
Claim 66 objected to because of the following informalities: selected from A, B or C.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 62-66, 69-73, 78-79, 85 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 62 recites “conventional acrylic ester polymers”. What are they? What is non-conventional acrylic ester polymer? For purposes of expediting prosecution, any acrylic ester polymer reads on conventional acrylic ester polymers.
Claim 62 recites “polyacrylate resin/material”. What is “resin/material”? Resin and material; or resin or material? For purposes of expediting prosecution, any polyacrylate reads on the claim. 
Claim 62 recites “present in a ratio of polymer A phase/polymer B phase”. The ratio is based on weight, volume or anything else? For purposes of expediting prosecution, the claim is interpreted as based on weight.
Claim 62 recites haze value and claim 78 recites transmittance, both values are thickness dependent. From scientific point of view, the claimed values are meaningless with reciting thickness. For purposes of expediting prosecution, any number would read on the claimed values.
Claim 72 recites “component (2)(A) is a graft polymer”, what is component (2)(A)? For purposes of expediting prosecution, it is interpreted as the polyacrylate resin comprising a polymer A phase and a polymer B phase is a graft polymer.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 69 recites “acrylic acid, methacrylic acid”, which are not included in claim 62 and broaden the scope of claim 69. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 62-66, 69-73, 78-79, 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 3,843,753).
Owens teaches a sheet comprising a composition comprising PVC and a composite interpolymer (13:66-14:5, 2:40). The composite interpolymer, which reads on the PAM composition, contains an elastomer phase (i.e. polymer A phase) and a rigid phase (i.e. polymer B phase) (3:15-20). The composite interpolymer contains at least 16 wt% of rigid phase (10:30-50, examples). The composition contains 5-50 wt% of elastomer content (12:30-50). Take the numbers in table 1 as example, the composition comprises 30 wt% of elastomer, which equals to about 43wt% of composite interpolymer and 57wt% of rigid PVC (30x30/70=13wt% of rigid phase, 30+13=43wt% of composite interpolymer). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The composition comprises a thermal stabilizer (14:46-50). 
The elastomer phase comprises 50-99.9 wt% of alkyl acrylate and 0.05-5 wt% of crosslinking monomers and 0.05-5 wt% of graft linking monomers (7:40-45). The crosslinking monomers and graft linking monomers read on polyethylenically unsaturated monomers. For alkyl acrylate, butyl acrylate is preferred (7:50). The crosslinking monomer can be butylene diacrylate (i.e. butylene glycol diacrylate), butylene dimethacrylare, divinyl benzene (4:30-35). The contents overlap the claimed range and result in polymers having Tg in a range overlapping the claimed one.
The rigid phase comprises 50-100 wt% of alkyl methacrylate such as MMA in examples, and 0-40 wt% of other monomers such as styrene and substituted styrene (8:10-20). The contents overlap the claimed range and result in polymers having Tg in a range overlapping the claimed one.
Owens is silent with respect to the properties of the composition and the sheet . However, the teachings from Owens have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763